Citation Nr: 1015308	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  08-37 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus type I.

3.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 2001 to 
June 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and May 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran's GERD with hiatal hernia is manifested by 
pain in the stomach, upper abdominal area, chest, and throat; 
difficulty swallowing; and frequent regurgitation.  

2.  The Veteran's GERD with hiatal hernia is not manifested 
by material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.

3.  The competent medical evidence of record indicates that 
the Veteran's diabetes mellitus is manifested by diet 
restriction and use of insulin and oral anti-diabetic 
medication; regulation of activities is not shown.  

4.  The Veteran's service-connected disabilities are:  
diabetes mellitus type I, GERD, and allergic contact 
dermatitis.  His combined rating is 40 percent.

5.  The Veteran is a high school graduate with training 
relating to Air Force activities.  

6.  The Veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment.   


CONCLUSION OF LAW

1.  The criteria for a disability rating of 30 percent, but 
no higher, for GERD with hiatal hernia have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Gastroesophageal reflux disease (GERD)

The Veteran asserts that a higher rating is warranted for his 
GERD as he experienced frequent pain in the stomach, upper 
abdominal area, and chest through to the back and shoulder.  
He stated that he also experienced throat pain, difficulty 
swallowing, and frequent regurgitation.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

According to 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 
percent evaluation is assigned for a hiatal hernia with two 
or more of the symptoms for the 30 percent rating of less 
severity.  A 30 percent evaluation is assigned for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation, 
the highest schedular rating available, is assigned for a 
hiatal hernia with symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records (STRs) show that the Veteran was 
diagnosed and treated for GERD.  In May 2002, he complained 
of gastric reflux pain for seven years that came and went.  
It was worse with milk and caffeine. 

In August 2006 the Veteran was accorded a compensation and 
pension (C&P) general medical examination.  During the 
examination the Veteran complained of acid reflux and pain in 
the sternal area during attacks.  He also complained of low 
back pain.  Physical examination revealed no abdominal pain.  
The bowel movements were normal.  There was no evidence of 
hematochezia, melena, dysuria, hematuria, or nocturia.  Bowel 
sounds were normal.  There were no inguinal or ventral 
hernias and no abdominal bruits noted.  The diagnosis was 
GERD.  

VA medical records include a May 2007 esophagogastroduodeno-
scopy (EGD) that revealed evidence of mild esophagitis and a 
small hiatal hernia.  The EGD revealed no evidence of 
varices, short segment Barrett's esophagus, or a stricture.  
The fundus was normal without evidence of mass or 
inflammation.  The body and antrum of the stomach showed some 
evidence of mild gastritis.  There was no evidence of ulcer 
or mass or lesions.  The impression was GERD, rule out short 
segment Barrets, gastritis terciary esophageal contractions.  
The diagnosis was dysphagia (difficulty swallowing).  

In February 2008 the Veteran was accorded a C&P digestive 
conditions examination.  During the examination the Veteran 
complained of upper abdominal pain and heartburn with an acid 
taste in his mouth and a burning pain in his esophagus.  He 
reported that he could feel acid in his throat and would gag 
and occasionally regurgitate.  Regarding bowel movements, he 
stated that he had spotty red blood on toilet tissue 
occasionally.  Physical examination revealed bowel sounds to 
be normal.  There was no ventral hernias or abdominal bruits.  
The diagnosis was GERD.  

The Board finds that once all doubt is resolved in the 
Veteran's favor, a 30 percent evaluation is warranted.  In 
this regard, the Board finds the Veteran's frequent 
complaints of pain in the stomach, upper abdominal area, and 
sternal area, difficulty swallowing, and regurgitation to be 
probative evidence in favor of an increased rating.  The 
Board notes that the objective medical evidence indicates 
that the Veteran had mild esophagitis and mild gastritis.  
However, after considering the Veteran's statements, the 
Board will resolve all doubt concerning the severity of the 
condition in the Veteran's favor and conclude that an 
increased rating of 30 percent is warranted for the entire 
period covered by this appeal.   

The Board also finds, however, that a disability rating 
higher than 30 percent is not warranted for the Veteran's 
GERD.  The Board notes that some of the evidence of record 
describes dysphagia and pyrosis, accompanied by substernal 
pain, all of which are included in the criteria for a 30 
percent disability rating.  38 C.F.R. § 4.114, DC 7346.  
However, none of these records indicates that the Veteran's 
GERD was manifested by material weight loss and hematemesis, 
or melena with moderate anemia, or other symptom combination 
productive of severe impairment of health, thereby precluding 
the assignment of a 60 percent rating.  Moreover, medical 
evidence as recent as March 2008 did not note that there was 
a material loss of weight or indicate any concern over his 
weight.  As his other symptoms were considered in assigning 
the 30 percent rating and all doubt was resolved in his favor 
in finding disability approximating considerable impairment 
of health, the Board finds that severe impairment of health - 
an independent criteria for a 60 percent rating - has not 
been shown.  Accordingly, a rating in excess of 30 percent is 
not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

The Board has considered other potentially applicable 
diagnostic codes.  However, the Board notes that most of the 
diagnostic codes pertaining to the digestive system are 
inapplicable to the facts of this case.  In that regard, it 
is noted that an esophageal stricture has not been shown by 
the evidence so Diagnostic Code 7203 is inapplicable with 
regard to a separate or higher rating.  Moreover, the 
evidence does not show that he has esophageal spasms that are 
not amenable to dilation therefore Diagnostic Code 7204 is 
not applicable.  Also, while gastritis was noted in a May 
2007 EGD, there was no evidence of ulcers, masses, or lesions 
so Diagnostic Codes 7304 to 7307 are inapplicable.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  The Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted in Thun v. 
Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

There is no indication in the record that the Veteran's 
disability is not appropriately rated under the schedule.  In 
fact, his signs and symptoms fit within the schedular 
criteria as discussed above and a higher schedular rating 
remains available.  The record contains no objective evidence 
that the Veteran's GERD with hiatal hernia has resulted in 
marked interference with his earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or that it has necessitated frequent periods of 
hospitalization.  Although the Veteran reports that the 
condition makes it difficult to concentrate, the assignment 
of a 30 percent rating recognizes that there is considerable 
industrial impairment as a result of the disability.  The 
Board therefore finds that the impairment resulting from the 
Veteran's GERD with hiatal hernia is appropriately 
compensated by the currently assigned schedular ratings.  
Referral by the RO to the Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is thus not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Diabetes mellitus type I

The Veteran asserts that a higher rating is warranted for his 
diabetes mellitus because he required insulin injections 
three times daily, must adhere to a restricted diet, and his 
activities were limited by due to problems in his feet, legs, 
and hands.  

The Veteran's diabetes mellitus is rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
which contemplates diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  These criteria are conjunctive; all three 
elements must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) [use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met]; compare Johnson v. Brown, 7 
Vet. App. 95 (1994) [only one disjunctive "or" requirement 
must be met in order for an increased rating to be assigned].  
A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  See 38 
C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The medical 
evidence of record indicates that the Veteran has no 
disabilities associated with his service-connected diabetes 
mellitus, type II which are of such severity as to warrant 
the assignment of a compensable rating.  Separate disability 
ratings under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1) are therefore not proper in this instance.  

STRs include a March 2005 diagnosis of diabetes mellitus type 
II.  The Veteran was instructed to exercise, take oral 
medication, inject insulin before bedtime, and eat three 
meals and three snacks daily.  

Post-service medical records include an August 2006 C&P 
general medical examination that noted that the Veteran had 
insulin dependent diabetes mellitus Type 1 since March 2005.  
He reported one previous episode of numbness of the left 
lower leg and foot.

In February 2008 the Veteran was accorded a C&P diabetes 
mellitus examination.  During the examination the Veteran 
reported that he took insulin twice daily and checked his 
blood sugar once or twice daily with usually normal readings.  
He denied a history of pancreatic trauma and neoplasm.  He 
reported episodes of hypoglycemia or ketoacidosis but denied 
hospitalizations.  He reported that he was restricted in his 
ability to perform strenuous activities in that he could only 
exert himself for short periods due to hypersensitivity in 
the feet and legs.  He saw his diabetic care provider monthly 
or less often.  He also denied cardiac, visual, and 
neurovascular symptoms related to diabetes.  He reported 
paresthesias, loss of sensation, pain, and increased 
sensitivity in his hands and feet.  There were no symptoms of 
nephropathy or diabetic skin symptoms.  A cardiovascular 
examination revealed a regular rhythm, with no murmur, click, 
or rub.  A neurologic examination was normal on the right and 
left side and an eye examination was normal bilaterally.  The 
diagnosis was diabetes mellitus type I, uncontrolled, with no 
visual impairment, cardiovascular disease, or kidney disease.  
The examiner indicated that there was neurologic disease 
diagnosed as neuropathic pain in the hands and feet.  The 
examiner noted mild impact on the exercise, sports, and 
recreation.  

During a peripheral nerves examination, the Veteran reported 
that he developed pain and numbness in the lower extremities 
and feet.  He stated that he would lose sensation in the toes 
for days at a time.  He also reported that he had wrist pain 
and weakness in his hands and numbness to the tips of the 
fingers.  Sensory function in the upper and lower extremities 
was normal.  There was no atrophy; abnormal muscle tone or 
bulk; or tremors, ticks, or abnormal movements noted.  The 
Veteran's gait and balance were normal.  The examiner found 
no diagnostic evidence of peripheral neuropathy of the upper 
and lower extremities.  However, the examiner opined that the 
Veteran's neuropathic pain in his hands and feet was at least 
as likely as not caused by or a result of diabetes mellitus.  

In light of the evidence the Board finds that entitlement to 
an evaluation in excess of 20 percent disabling for diabetes 
mellitus is not warranted.  During the entire period on 
appeal, the Veteran has been prescribed a restricted diet, 
insulin, and various oral agents to control his diabetes 
mellitus.  There is no evidence in the Veteran's treatment 
records that a physician has ever required the Veteran to 
restrict his activities to control his diabetes mellitus.  
The Board acknowledges that the Veteran indicated that he had 
restricted his activities due to the symptoms of his diabetes 
mellitus.  However, medical evidence is required to 
demonstrate that the Veteran's diabetes mellitus requires 
regulated activities.  Comacho v. Nicholson, 21 Vet. App. 
360, 364 (2007).  A review of the record indicates that any 
restriction of activities is self imposed. 

Although the evidence shows that the Veteran has reported 
episodes of hypoglycemia or ketoacidosis, he denied in-
patient hospital treatment for such episodes.  As such, 
entitlement to an evaluation in excess of 20 percent 
disabling for diabetes mellitus must be denied.  It is also 
noted that the RO denied service connection for peripheral 
neuropathy (claimed as burning, tingling, pain and numbness) 
in the right hand, the left hand, the right foot and the left 
foot in a rating decision of May 2008, and these issues were 
the subject of a statement of the case.  However, in the 
substantive appeal, the Veteran limited his appeal to the 
issues considered in this decision.  The Board has considered 
whether staged evaluations pursuant to Fenderson, supra, are 
warranted but finds that they are not as the requirements for 
a higher evaluation have not been met at any point in time 
that is covered by this appeal.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  See Thun, supra.  
There is no indication in the record that the Veteran's 
disability is not appropriately rated under the schedule.  In 
fact, his signs and symptoms fit within the schedular 
criteria as discussed above and a higher schedular rating 
remains available.  While the Veteran's service-connected 
disabilities do cause impairment in exercise, sports, and 
recreation, such impairment has not resulted in marked 
interference with his earning capacity or employment beyond 
that interference contemplated by the assigned evaluation, 
nor has it necessitated frequent periods of hospitalization.  
The Board therefore finds that the impairment resulting from 
the Veteran's diabetes mellitus is appropriately compensated 
by the currently assigned schedular ratings.  Referral by the 
RO to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is thus not warranted.  See Bagwell, 
supra.

TDIU

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more. 38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; 
see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability 
or a combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is 
unable to secure or follow a substantially gainful 
occupation, and has a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  38 C.F.R. § 4.16(a).  

In this case, the record shows that service connection has 
been established for a diabetes mellitus which is currently 
rated at a 20 percent disability rating, GERD which, as 
previously addressed, is rated at a 30 percent disability 
rating, and allergic contact dermatitis which is currently 
rated with a noncompensable disability rating.  The combined 
disability rating is 40 percent.  Accordingly, the Veteran 
does not meet the threshold rating criteria for consideration 
for a TDIU rating under 38 C.F.R. § 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b) (2009).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

In connection with his claim for TDIU the Veteran reported 
that he was a high school graduate with training involved in 
Air Force activities.  He had not had any education or 
training since he reportedly became too disabled to work.  
The Veteran reported that he last worked full-time at Bike 
America.  He worked in the area of sales and service.  He 
reported that he left his job due to disability.  According 
to the Veteran, his diabetes mellitus type I and GERD 
prevented him from securing or following any substantially 
gainful occupation.  In a May 2007 statement, the Veteran 
stated that he was unable to get and keep a job due to the 
severity of his disabilities.  He stated that he was able to 
engage in short daily activities but he required rest and 
staying off his feet frequently.  During a February 2008 VA 
examination, the Veteran reported that he was unemployed due 
to caring for ill relatives.  In another February 2008 VA 
examination, the Veteran reported that his heartburn and the 
pain in his esophagus plus his diabetes mellitus made it 
difficult to concentrate on work.  

The weight of the evidence demonstrates that the Veteran's 
current service- connected disabilities do not preclude him 
from obtaining or maintaining substantially gainful 
employment commensurate with his employment history, service-
connected disabilities and education.  While the Veteran's 
assertions have been considered, the Board finds most 
probative the Veteran's statements made during the February 
2008 VA examination that he was unemployed due to caring for 
ill relatives.  Moreover, there is no evidence that the 
Veteran has attempted to find work and has been turned down 
due to service-connected disabilities.  Nor is there any 
evidence from his previous employer that he was unable to 
maintain his employment due to service-connected 
disabilities.  Nor is there any other evidence which 
indicates that the Veteran is unemployable due to his 
service-connected disabilities.  The Veteran does not meet 
the regulatory requirements for total disability based on 
individual unemployability.  38 C.F.R. § 4.16(a).  Nor does 
the evidence show that he is unemployable by reason of 
service-connected disabilities pursuant to 38 C.F.R. 
§ 4.16(b).  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert, supra.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

Moreover, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

A letter from the RO dated in May 2007 apprised the Veteran 
of the information and evidence necessary to establish his 
claim for TDIU.  He was advised of the evidence that VA would 
seek to provide and of the information and evidence that he 
was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He 
was also informed him of how VA establishes disability 
ratings and effective dates.  Dingess/Hartman, 19 Vet. App. 
473.  The Board thus finds that the Veteran was provided 
adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A 
with regard to his claim for TDIU.  

With respect to the claims for initial increased ratings, the 
Veteran is challenging the initial evaluations following the 
grant of service connection.  In Dingess,  the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  

Regarding the duty to assist, STRs, and VA medical records 
have been obtained and made a part of the record.  The 
Veteran was afforded multiple C&P examinations; the report of 
which are of record.  There is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

A disability rating of 30 percent, but not greater, for GERD, 
is granted for the entire period of time covered by this 
appeal, subject to the legal criteria governing the payment 
of monetary benefits.  

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus type I is denied.  

Entitlement to TDIU is denied.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


